Citation Nr: 1008242	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-22 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for congenital 
bilateral pes planus. 

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 

4.  Entitlement to an initial rating in excess of 10 percent 
for lumbar myositis strain for the period from August 24, 
2006, to July 5, 2009.  

5.  Entitlement to an initial rating in excess of 20 percent 
for lumbar myositis strain for the period from July 6, 2009.  

6.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee.  

7.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.   

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to 
August 2006.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico, (hereinafter RO).  

The claim for service connection for bilateral pes planus 
requires additional development and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A current hearing loss disability as defined by 
regulation is not demonstrated.  

2.  The Veteran served in Iraq during Operation Iraqi Freedom 
and the U. S. Army and Joint Services (JSRRC) has documented 
that the Veteran's unit was attacked with enemy and rocket 
and mortar while he was stationed in Iraq.  

3.  An in-service mental health assessment showed the Veteran 
expressing serious concern about combat events he 
experienced, and trouble sleeping.  

4.  Shortly after service, the Veteran was diagnosed to have 
an anxiety disorder.   

5.  For the period from August 24, 2006, to July 5, 2009, the 
Veteran's lumbar myositis strain was not accompanied by 
forward flexion of the thoracolumbar spine to less than 60 
degrees, the combined range of motion of the thoracolumbar 
spine to be 120 degrees or less or muscle spasm or guarding 
severe enough to result in an abnormal spinal contours such 
as scoliosis, reversed lordosis or abnormal kyphosis.  

6.  For the period from July 6, 2009, the Veteran's lumbar 
myositis strain did not show flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  

7.  The medical evidence does not demonstrate recurrent 
subluxation or instability of the right knee or that flexion 
is limited to 30 degrees or extension to 15 degrees.

8.  The Veteran's service-connected tinnitus is assigned the 
maximum rating allowable by law.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009). 

2.  Resolving all reasonable doubt in the Veteran's favor, 
anxiety disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009). 

3.  The criteria for an initial rating in excess of 10 
percent for lumbar myositis strain for the period from August 
24, 2006, to July 5, 2009, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5237 (2009).      

5.  The criteria for an initial rating in excess of 20 
percent for lumbar myositis strain for the period from July 
6, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, DC 5237 (2009).      

6.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2009).  

7.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in September 2006 prior to 
initial adjudication that informed the appellant of the 
information and evidence necessary to prevail in his claims.  
With respect to the claims for increased ratings on appeal, 
the Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the rating and effective date assigned by a 
RO for an award of benefits.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  In this regard, once the June 
2007 rating decision was made awarding service connection, an 
effective date, and a rating for the award of service 
connection for lumbar myositis strain, patellofemoral 
syndrome of the right knee and tinnitus, 5103(a) notice had 
served its purpose, as the claims had already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  

As for the duty to assist, the service treatment reports, VA 
clinical reports and reports from VA examinations conducted 
in November 2006 and July 2009 that contain sufficient 
clinical findings to adjudicate the claims decided below have 
been obtained.  As there is no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claims decided below, the duty to 
assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

1.  Hearing Loss 

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Audiometric testing conducted during service in September 
2002, February 2005 and May 2006 did not reflect any elevated 
readings.  The Veteran did complain about ringing in the ears 
in September 2004.  At a November 2006 VA audiometric 
examination, pure tone thresholds, in decibels, were as 
follows:





HERTZ



Avg.
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in each ear was demonstrated.  

Audiometric findings at a July 2009 VA audiological 
evaluation in pure tone thresholds, in decibels, were as 
follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
9
8
8
8
12
LEFT
11
8
8
12
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The claims file was available for the 
examiner in July 2009, who indicated that review of the 
claims file revealed a normal in-service audiogram in 
September 2002.  
  
As set forth above, the post-service audiometric findings 
simply do not demonstrate current hearing loss disability as 
defined by 38 C.F.R. § 3.385.  In order for service 
connection to be granted for a condition, there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  As for the Veteran's 
assertions that he has a current hearing loss disability that 
his related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  As such, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss.  As the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, the doctrine of reasonable doubt is not for 
application.  Gilbert, supra.  

2.  Psychiatric Disorder
  
The Veteran claims that memories of stressors associated with 
his documented service in Iraq during Operation Iraqi Freedom 
has resulted in PTSD.  Review of the record does not reveal a 
diagnosis PTSD, and a November 2006 VA examination conducted 
to determine if the Veteran had PTSD resulted in the 
conclusion that the Veteran did not meet the criteria for a 
diagnosis of PTSD under Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  This fact notwithstanding, the Board 
acknowledges the ruling in Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) which clarified how the Board should 
analyze claims for posttraumatic stress syndrome and other 
acquired psychiatric disorders.  As emphasized in Clemons, 
though a Veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  

In the instant case, although a diagnosis of PTSD under all 
the provisions of DSM IV is not of record, the Veteran was 
diagnosed with a psychiatric disorder, anxiety disorder, NOS, 
at the November 2006 VA examination.  At this examination, 
the Veteran described having problems with sleeping since he 
was in Iraq.  

In response to requests to supply stressor information, the 
Veteran reports that he was subject to mortar explosions 
while he was in Iraq, to include more than 25 explosions on 
one day.  Official service department evidence tending to 
support the nature of the Veteran's service as described by 
him is represented by the fact that his DD Form 214 reflects 
that the Veteran served in a designated imminent danger pay 
area from September 2003 to September 2004.  Further 
corroborating official service department evidence is a 
response from the JSRRC in June 2008 noting that that the 
Veteran's unit was attacked with enemy mortar and rocket fire 
on at least nine occasions from October 2003 to March 2004.  
Finally, there is evidence of psychiatric problems during 
service related to the combat stressors in the form of a July 
2004 mental health assessment noting that the Veteran had 
"experienced serious concern (agitation, withdrawal, grief) 
regarding combat/events," and that he had problems sleeping. 

Unless the preponderance of the evidence is against the 
Veteran's claim, it cannot be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.  As set forth above, it 
is documented that the Veteran was exposed to enemy mortar 
fire while deployed to Iraq and that he expressed concern 
about combat events and had trouble sleeping while he was in 
service.  He was also diagnosed with a psychiatric disability 
within two months of separation from service, at which time 
the Veteran again described problems with sleeping.  There is 
no competent medical evidence that has distinguished between 
the complaints noted in service from those soon thereafter 
that yielded his post service diagnosis of anxiety disorder.  
Thus, without finding error in the RO's action, the Board 
will exercise its discretion to find that the evidence is in 
relative equipoise and conclude that entitlement to service 
connection for anxiety disorder may be granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
 
B.  Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, consistent with the facts found, ratings assigned 
for the  conditions addressed below may be higher or lower 
for segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson, Hart, supra. 

1.  Lumbar Myositis

The General Rating Formula for Disease and Injuries of the 
spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants the next higher (40 percent) rating.  
38 C.F.R. § 4.71a, DC 5237.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2); 
see also 38 C.F.R. § 4.71a, Plate V.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

The notes to the criteria for the low back state that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DC 5237 Note (1).  Each range of motion 
measurement is rounded to the nearest five degrees.  Id. at 
Note (4). 

As indicated, service connection for lumbar myositis strain 
was granted by a June 2007 rating decision.  A 10 percent 
rating was assigned effective from August 24, 2006.  Evidence 
of record at that time of this decision included service 
treatment reports reflecting back pain in December 2004 after 
the Veteran slipped on ice and landed on his back.  Also of 
record were reports from a November 2006 VA examination that 
showed the Veteran reporting occasional back pain 
approximately twice a month that lasts a couple of days.  He 
said the pain was relatively minor and not a significant 
problem for him.  The physical examination showed the 
following lumbar motion:  extension backward to 25 degrees 
with pain from 20 to 25 degrees; forward flexion to 90 
degrees with pain from 70 to 90 degrees and when returning to 
the straight position; bilateral rotation to 45 degrees with 
pain at the end of rotation to the right; and bilateral 
lateral flexion to 30 degrees with pain at the end of motion 
to the right.  There was no lack of endurance or fatigue with 
repetitive movement and there was a paravertebral muscle 
spasm in the right side of the low lumbar area.  Also shown 
was tenderness in the midline at the L3-L4 and L4-L5 levels.  
The diagnosis was lumbar myositis strain. 

At a July 6, 2009, VA examination, the Veteran complained 
about constant low back pain which he described as a pressure 
and stabbing like sensation without radiation.  He denied 
numbness and stated that the low back pain was exacerbated 
after prolonged sitting and standing, and he stated that the 
condition has gotten progressively worse.  The Veteran 
reported he had flareups of pain that were moderately severe 
that occur weekly and can last for hours.  Precipitating 
factors were said to be long distance ambulation and 
prolonged standing.  The inspection of the spine showed 
normal posture with no abnormal spinal curvatures, to include 
ankylosis.  Spasms and tenderness were demonstrated, but 
there was no atrophy, guarding or weakness.  Motion in the 
thoracolumbar spine was to 60 degrees of flexion, 16 degrees 
of extension, 20 degrees of left and tight lateral flexion 
and 30 degrees of left and right lateral rotations.  There 
was objective evidence of pain following repetitive motion 
and additional limitation of motion after repetitive of 
motion as follows:  Flexion to 54 degrees, extension to 8 
degrees, and left and right lateral flexion to 16 degrees.  
X-rays of the lumbar spine showed straightening of the spine 
suggesting inflammatory changes versus muscular spasm.  The 
back disorder was said to result in moderate impairment of 
sports and exercise, mild impairment of traveling, grooming, 
and the ability to perform chores and no impairment of 
shopping, recreation, feeding, bathing, dressing, or 
toileting.  

Following the July 2009 VA examination, an August 2009 rating 
decision increased the rating for the service connected back 
disability to 20 percent effective from July 6, 2009, the 
date of the examination discussed above.  As the effective 
date for this 20 percent rating was not assigned effective 
from the date of the 10 percent rating, there is first for 
consideration whether the Veteran is entitled to a rating in 
excess of 10 percent for the period from August 24, 2006, to 
July 5, 2009.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Such a rating would require there to be flexion of the 
thoracolumbar spine to no greater than 60 degrees, combined 
range of motion of the thoracolumbar spine to no greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

The findings for a 20 percent rating are not demonstrated for 
the period from August 24, 2006, to July 25, 2009, as lumbar 
flexion at the November 2006 VA examination was shown to 90, 
and limitation of flexion to 60 degrees is not shown by any 
clinical evidence dated prior to the July 2009 VA 
examination.  The combined range of thoracolumbar spine 
motion at the November 2006 VA examination was well beyond 
120 degrees (265 degrees), and there is otherwise no evidence 
prior to July 6, 2009, that the combined motion of the 
thoracolumbar spine was to no greater than 120 degrees.  
Finally, there is no evidence or contentions suggesting that 
the service connected disability includes muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis on any evidence of record, to include 
that dated prior to July 6, 2009.  As such, a rating in 
excess of 10 percent for the service connected back 
disability for the period from August 24, 2006, to July 5, 
2009, is not warranted.  See 38 C.F.R. §§ 3.400, 4.71a, DC 
5237 (2009); Fenderson, supra. 

As for entitlement to a rating in excess of 20 percent for 
the service connected back disability for the period 
beginning July 6, 2009, such a rating would require flexion 
of the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Flexion at the 
July 2009 VA examination was to 60 degrees, and there is 
otherwise no objective evidence indicating that flexion of 
the thoracolumbar spine is 30 degrees or less.  Ankylosis was 
specifically determined to not be shown at the July 2009 VA 
examination, and it is not otherwise shown or contended that 
ankylosis of the thoracolumbar spine is present.  Therefore, 
a rating in excess of 20 percent for the period beginning 
July 26, 2009, cannot be assigned.  See 38 C.F.R. § 4.71a, DC 
5237 (2009); Fenderson, supra. 

Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca.  While the July 2009 VA examination showed some 
decrease in functioning, to include reduced motion, with 
repetitive motion, there is no objectively quantifiable 
additional impairment due to pain or repeated use for which 
compensation is warranted.  Finally, the service connected 
disability is not shown to include intervertebral disc 
syndrome; as such, increased compensation under DC 5243 
cannot be assigned.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of those currently assigned are provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected back residuals 
have not required surgery and have not otherwise shown 
functional limitation beyond that contemplated by the ratings 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  
 
The Veteran asserts that he has a much more debilitating 
condition due to his service connected back disability than 
was demonstrated by the evidence cited above, and the Board 
fully respects the Veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See Espiritu, Jandreau, supra. Thus, 
as the probative weight of the negative evidence exceeds that 
of the positive, the claim for increased compensation for the 
service connected back disability must be denied.  Gilbert, 1 
Vet. App. at 49.   

2.  Patellofemoral Syndrome of the Right Knee 

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  Id.  The VA General 
Counsel has issued a precedent opinion holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010-5003 and 5257, 
but cautions that any such separate rating must be based upon 
additional disabling symptomatology.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2009).  In the event of a disability manifesting both 
limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that when limitation of motion due to arthritis 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  

With the above criteria in mind, the evidence will be 
summarized.  The service treatment reports reflect complaints 
of right knee pain, and patellofemoral syndrome of the right 
knee was shown at the November 2006 VA examination.  At the 
time of this examination, the Veteran reported that he his 
knee does not hurt while at rest but that it hurts after 
walking approximately one half mile, with pain described at a 
level of "3."  The Veteran reported the he was not working 
due to his right knee condition.  Range of motion studies 
testing showed full motion, with pain reported at the 
extremes of motion.  There was no crepitus, redness, warmth, 
instability or tenderness.  Mild swelling was shown.  A 
Magnetic Resonance Imaging was said to have demonstrated 
small joint effusion.  

At a July 2009 VA examination, the Veteran reported that he 
had right knee pain that was exacerbated by prolonged 
ambulation and cold weather.  He denied any locking or giving 
away sensation.  The Veteran stated the right knee condition 
had gotten progressively worse.  Upon physical examination, 
pain was elicited but there was no deformity, giving way, 
instability, stiffness, weakness or incoordination.  It was 
noted that there were no episodes of dislocation or 
subluxation, locking, or effusion but that there was 
tenderness.  The Veteran reported flare-ups of moderate pain 
every two to three weeks that last for hours that are 
precipitated by cold days and prolonged ambulation.  It was 
noted that the Veteran was able to stand for 15 to 30 minutes 
and walk more than one fourth of a mile but less than one 
mile.  Gait was normal and the examination showed tenderness, 
but no crepitation or instability.  Motion was full with 
pain, and there was objective evidence of pain with 
repetitive motion but no additional limitations after three 
repetitions of motion.  The examiner stated there was no 
impairment of shopping, recreation, feeding, bating, dressing 
or toileting; mild impairment of the ability to complete 
chores, travel and groom, and moderate impairment of exercise 
or the ability to play sports due to the right knee 
disability.   

Applying the pertinent criteria to the facts summarized 
above, the Board has carefully considered the Veteran's 
contentions that the disability in the right knee warrants a 
rating in excess of 10 percent.  However, the clinical 
evidence shows that motion of the right knee does not 
approach the loss of flexion or extension to warrant a rating 
in excess of 10 percent under DCs 5260 or 5261, as motion in 
the knee was full at both the November 2006 and July 2009 VA 
examinations, and there is otherwise no evidence of loss of 
right knee motion that would warrant a rating in excess of 10 
percent under DCs 5260 or 5261.  Additionally, as subluxation 
or instability was not demonstrated by the clinical findings, 
or described by the Veteran, at the November 2006 or July 
2009 VA examinations, nor is such symptomatology shown by any 
other clinical evidence of record, entitlement to an 
increased rating for subluxation or lateral instability would 
not be warranted under Diagnostic Code 5257.  See VAOPGCPREC 
23-97.  

In addition, while repetitive motion of the right knee 
produced pain, there is no evidence that such pain resulted 
in loss of motion or other findings that would warrant a 
rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DCs 
5260, 5261.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.  
Finally, while the Board has considered the Veteran's report 
to a VA examiner that he cannot work due to his service-
connected right knee disorder, the right knee disability has 
not resulted in surgery or hospitalization, nor is there 
otherwise objective evidence of any functional limitations 
due to his right knee disability that would warrant referral 
for an extraschedular rating.  Again, while the Veteran has 
asserted a much more debilitating condition due to his 
service connected right knee disability than was demonstrated 
by the evidence cited above, the probative weight of this 
positive evidence is overcome by the more objective negative 
evidence cited above.  See Espiritu, Jandreau, supra. Thus, 
as the probative weight of the negative evidence exceeds that 
of the positive, the claim for increased compensation for the 
service connected right knee disability must be denied.  
Gilbert, 1 Vet. App. at 49.

3.  Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit who concluded that the United States Court of 
Appeals for Veterans Claims erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a Veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.     

The Veteran's service-connected tinnitus has been assigned 
the maximum 10 percent schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award increased compensation 
for tinnitus, the Veteran's appeal with respect to this issue 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for anxiety disorder is 
granted.    

Entitlement to an initial rating in excess of 10 percent for 
lumbar myositis strain for the period from August 24, 2006, 
to July 5, 2009, is denied.   

Entitlement to an initial rating in excess of 20 percent for 
lumbar myositis strain for the period from July 6, 2009 is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied. 


REMAND

The record shows that the Veteran was noted to have moderate 
asymptomatic pes planus at entrance into service.  He had a 
number of relevant complaints during service, and his pes 
planus was described as "marked" when examined before his 
service discharge.  When examined for VA purposes in October 
2006, the diagnosis was severe congenital pes planus with 
secondary plantar fasciitis.  The service medical records 
contain inconsistent entries on the question of whether this 
represents a permanent aggravation of pes planus during 
service, or the natural progression of the condition.  The 
October 2006 VA examination is silent on the question.  An 
examination should be provided and an opinion obtained to 
resolve the issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his feet.  The examiner 
should be provided with the Veteran's 
claims file.  Any opinions should be 
supported by a complete rationale.  The 
examiner should record the Veteran's 
complaints, the current physical 
findings, and the current diagnosis(es).  
In addition, he/she should offer an 
opinion as to whether the Veteran's pes 
planus was aggravated by military 
service.  By aggravation, it is meant 
that there was a permanent increase in 
the underlying severity of the pes planus 
during service that was beyond the 
natural progression of the condition.   

2. The RO should then re-adjudicate the 
Veteran's claim for service connection 
for pes planus.  If any benefit sought in 
connection with this issue on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


